Citation Nr: 1216502	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  12-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUE

Entitlement to service connection for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record, on the question of whether the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure is, at least, in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA.  

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

The Veteran contends his bilateral hearing loss was caused by his exposure to excessive and loud noise in service.  He claims that when he served on a destroyer and a cruiser ship in the Navy, as a deck hand, he helped load guns, and was exposed to the noise of gunfire from the deck.  He indicated he wore ear plugs sometimes, but also claimed ear plugs were not always available and sometimes he just put cotton in his ears.  

Service treatment records (STRs) show that on the Veteran's enlistment examination in August 1951 and on his separation examination in August 1955, at both times, clinical evaluation of the ears was normal, and his hearing was evaluated at 15/15 for whispered voice testing for both ears.  The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing conducted in June 2010 and in December 2011, confirms that the Veteran has bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  Thus, there is sufficient evidence of a current disability.

On VA examination in June 2010, the Veteran reported military noise exposure to artillery while loading 5" guns.  He denied post-military noise exposure stating he was a barber and worked at the post office.  The diagnosis was bilateral moderate to severe sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of acoustic trauma during military service.  The rationale provided by the examiner was that the Veteran's current degree and configuration of hearing loss was not consistent with noise-induced hearing loss, and that the loss was worse than predicted from the military noise exposure history.  It was noted that the Veteran did not correlate his hearing problems to acoustic trauma in service, and that the claims folder was negative for complaints of hearing loss.  The examiner also noted that although normal whisper voices did not rule out hearing loss, the Veteran denied ear problems on separation.  The examiner indicated that the Veteran did visit sick call for external otitis and external fungus, but also noted that this did not typically cause hearing loss.  Considering all the evidence, the examiner could not be 50 percent or more certain the Veteran's hearing loss began during service.  

On a VA treatment record dated in June 2010, the Veteran's social history included notations that he was in the Navy from 1951 to 1955 and that he was "Retired Barber/Ship yard".  

With regard to the relationship between bilateral hearing loss and noise exposure in service, in support of his claim, the Veteran submitted a letter dated in September 2010, from a private audiologist, J.D.  Therein, J.D. indicated that the Veteran was seen for an audiological evaluation and during his case history, he revealed a history of noise exposure in service, when he loaded 5 inch and 40 mm guns and was exposed to hazardous noise levels when performing his duties.  It was noted that the Veteran reported no occupational or recreational noise exposure.  J.D. noted that the Veteran's military examinations were whisper tests which provided no frequency specific information, and also noted review of the June 2010 VA examination.  J.S. indicated that although the Veteran's hearing was normal while serving in the military, it was documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual showing a threshold shift on an audiogram.  J.D. opined that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and that it may have worsened as a civilian.  J.D. indicated that this opinion was based on the Veteran's case history and configuration of hearing loss.

On VA examination in December 2011, the diagnosis was bilateral sensorineural hearing loss, and the examiner checked "yes" as to whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner then provided a rationale which did not support the opinion of "yes" provided.  The RO sought clarification regarding this opinion.  Thereafter, in a VA examination addendum dated in December 2011, the VA audiologist indicated he had checked the wrong box and that he had checked "yes", when it should have been "no".  The VA audiologist then provided the same rationale from the initial VA examination, noting that the Veteran's exit hearing tests were whisper examination which were not valid.  The audiologist noted that STRs were negative for complaints of hearing loss and did document that the Veteran visited sick call on several occasions for external otitis and external fungus, but also indicated that these were treatable conditions and typically did not result in permanent hearing loss.  The audiologist also indicated that the Veteran's current degree and configuration of hearing loss was not consistent with military acoustic trauma, and that the loss was worse than would be predicted from the military noise exposure history.  Finally, the audiologist noted that the Veteran had a significant post-military history of occupational noise exposure as a ship yard worker.   

With regard to a medical link (nexus) between the Veteran's current bilateral ear hearing loss disability and exposure to noise in service, as cited above, there are essentially two opposing medical opinions of record - including from J.D., the private audiologist, and the VA audiologist.  The Board notes that both audiologists had access to essentially the same information regarding the Veteran's current hearing loss and his in-service noise exposure.  Although the private audiologist did not review the Veteran's complete claims folder, such is not necessary.  While the VA audiologist in part, based the opinion, on the fact that the Veteran did not have hearing loss in service, as noted above, the Board notes that this would not, alone, be fatal to the Veteran's claim.  Additionally, the VA examiner in part, based the opinion, on the configuration of the Veteran's hearing loss, however, the private audiologist also based her opinion on the configuration of the Veteran's hearing loss.  Finally, while the VA examiner, in part, based the opinion on the Veteran's "significant post military history of occupational noise exposure (ship yard worker), it is unclear as to what his post-service ship yard work involved and the extent of his noise exposure.  The Veteran reported on the various examinations that he had no post-service noise exposure and indicated he worked post-service as a barber and in the post office.  However, one VA treatment record appears to show he reported that he retired from "Barber/Ship yard", but it is unclear as to the significance of this.  Thus, in weighing the positive and negative evidence in this case, it is the Board's judgment that the evidence is in relative equipoise on the question of whether the Veteran's bilateral ear hearing loss is causally related to his service.  Resolving reasonable doubt in his favor, the Board finds that entitlement to service connection is warranted for bilateral ear hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


